IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
Case No. 5:20-cv-00652-M

CYNTHIA FAYE COON,

Plaintiff,

)
)
)
)
)
) OPINION
REX HOSPITAL, INC.; ROSE ) AND ORDER
ACKERMAN; STEPHEN RINALDI; ERIN )
MORGAN-GUNTER; HANNA KIMAK; __ )
CANDACE GLASS; EMILIE A. HENDEE; )
and PETER M. VARNEY, )
)
)

Defendants.

This matter comes before the court on Defendants’ motion to dismiss the complaint pursuant to
Federal Rule of Civil Procedure 12(b)(6), filed February 26, 2021. [DE-22] For the reasons that follow,
the motion is GRANTED IN PART and DENIED IN PART.

I. Background

Within her December 3, 2020 complaint, Plaintiff alleges that she worked for Defendant Rex
Hospital, Inc. (“Rex”) from 2016 to 2019, and brings causes of action against Rex and certain individuals
purportedly associated with Rex alleging employment discrimination under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”) and the Americans with Disabilities Act of 1990, 42
U.S.C. § 12101 et seq. (the “ADA”). [see generally DE-1]

Defendants moved to dismiss the complaint on February 26, 2021. [DE-22] The motion has been

fully briefed and is ripe for adjudication. [DE-23; DE-30; DE-3 1]

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 1 of 22
II. Legal standard

The Federal Rules of Civil Procedure (hereinafter, the “Rules”) require a pleading to contain, inter
alia, “a short and plain statement of the claim showing that the pleader is entitled to relief[.]” Fed. R. Civ.
P. 8(a)(2). A defendant against whom a claim has been brought can challenge the claim’s sufficiency under
Rule 8 by moving the court to dismiss the claim for “failure to state a claim upon which relief can be
granted[.]” Fed. R. Civ. P. 12(b)(6).

When considering a Rule 12(b)(6) motion to dismiss, the court must accept as true all of the well-
pleaded factual allegations contained within the complaint and must draw all reasonable inferences in the
plaintiff's favor, Hall v. DIRECTV, LLC, 846 F.3d 757, 765 (4th Cir. 2017), but any legal conclusions
proffered by the plaintiff need not be accepted as true, Ashcroft v. Igbal, 556 U.S. 662, 678 (2009) (“[T]he
tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable to legal
conclusions. Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.”).

To survive a Rule 12(b)(6) motion, a plaintiffs well-pleaded factual allegations, accepted as true,
must “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). Twombly’s plausibility standard requires that a plaintiff's well-pleaded factual allegations “be
enough to raise a right to relief above the speculative level,” i.e., allege “enough fact to raise a reasonable
expectation that discovery will reveal evidence of illegal [conduct].” Jd. at 555-56. A speculative claim
resting upon conclusory allegations without sufficient factual enhancement cannot survive a Rule 12(b)(6)
challenge. Iqbal, 556 U.S. at 678-79 (“where the well-pleaded facts do not permit the court to infer more
than the mere possibility of misconduct, the complaint has alleged--but it has not ‘show[n]’--‘that the
pleader is entitled to relief.’” (quoting Fed. R. Civ. P. 8(a)(2)); Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009) (“‘naked assertions’ of wrongdoing necessitate some ‘factual enhancement’ within the

2

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 2 of 22
complaint to cross ‘the line between possibility and plausibility of entitlement to relief.”” (quoting Twombly,
550 U.S. at 557)).
III. Analysis
Within their memorandum of law in support of their motion, Defendants argue that: (1) neither Title
VII nor the ADA permit lawsuits against individuals who are not the plaintiff's employer; (2) Plaintiff's
claims were not timely filed; and (3) each individual claim fails under Rule 12(b)(6) for various reasons.
[DE-23] The court will address each argument in turn.
a. Claims against the individual Defendants
The Fourth Circuit has made clear that claims cannot be brought under Title VII or the ADA against
individuals who are not alleged to have been the plaintiff's “employer” within the meaning of Title VII:
We have expressly held that Title VII does not provide a remedy against individual
defendants who do not qualify as “employers.” Because Title VII does not
authorize a remedy against individuals for violation of its provisions, and because
Congress has made the remedies available in Title VII applicable to ADA actions,

the ADA does not permit an action against individual defendants for retaliation for
conduct protected by the ADA.

Baird v. Rose, 192 F.3d 462, 472 (4th Cir. 1999) (internal citation omitted); see Shiflett v. GE Fanuc
Automation Corp., No. 97-1687, 1998 U.S. App. LEXIS 13186, at *16 (4th Cir. June 19, 1998)
(unpublished) (affirming dismissal of ADA discrimination claims against individuals); 42 U.S.C. §
2000e(b) (defining “employer”). Because Plaintiff does not allege that she was employed by any Defendant
other than Rex, the claims against all other Defendants must be dismissed for failure to state a claim.
b. Timeliness

A plaintiff may only bring a claim under Title VII or ADA Title I after exhausting her administrative

remedies and receiving a right-to-sue letter from the Equal Employment Opportunity Commission

(“EEOC”). See 42 U.S.C. § 2000e-5 (Title VII procedures); 42 U.S.C. § 12117(a) (ADA Title I procedures

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 3 of 22
the same as set forth within Title VIL, specifically including 42 U.S.C. § 2000e-5). Once the EEOC right-
to-sue letter has been received, a plaintiff may bring a claim in federal court “within ninety days[.]” 42
U.S.C. § 2000e-5(f)(1). When the date that the plaintiff received the letter is unknown or disputed, Fourth
Circuit courts apply a rebuttable presumption that the letter was received three days after it was mailed. See
Nguyen v. Inova Alexandria Hosp., No. 98-2215, 1999 U.S. App. LEXIS 17978, at *7—-9 (4th Cir. July 30,
1999) (unpublished). But “if the actual date of receipt is confirmed by evidence, that date governs.” Jd. at
*8.

The complaint does not contain specific allegations regarding a right-to-sue letter, alleging only that
“Plaintiff timely filed charges of discrimination with” the EEOC and that “Plaintiff have [sic] timely filed
this action and have [sic] complied with all administrative prerequisites to bring this lawsuit.” [DE-1 FJ 12-
13] But Rex' attaches the right-to-sue letter EEOC sent to Plaintiff to their initial brief, and the letter is
date-stamped August 31, 2020. [DE-23-2] Plaintiff attaches the same document in response to Rex’s
motion [DE-29-5] and does not dispute that the letter was mailed on August 31, 2020, but argues that her
complaint was timely filed because she did not actually receive the letter until September 6, 2020. [DE-30
at 2] Plaintiff also attaches a September 8, 2020 email from Plaintiff in which she states that she received
the right-to-sue letter “by mail on September 6, 2020[.]” [DE-29-2 at 16]

The Fourth Circuit has said:

Generally, when a defendant moves to dismiss a complaint under Rule 12(b)(6),
courts are limited to considering the sufficiency of allegations set forth in the
complaint and the documents attached or incorporated into the complaint.

Consideration of extrinsic documents by a court during the pleading stage of
litigation improperly converts the motion to dismiss into a motion for summary

 

' Because Plaintiffs claims against all other Defendants have been dismissed, the court will hereinafter refer to
Defendants’ arguments as Rex’s arguments.

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 4 of 22
judgment. This conversion is not appropriate when the parties have not had an
opportunity to conduct reasonable discovery.

Courts therefore should focus their inquiry on the sufficiency of the facts relied
upon by the plaintiffs in the complaint. Consideration of a document attached to a
motion to dismiss ordinarily is permitted only when the document is integral to and
explicitly relied on in the complaint, and when the plaintiffs do not challenge the
document’s authenticity.

Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 606-07 (4th Cir. 201 5) (internal quotation marks and
citations omitted). “In the employment discrimination context, a court may consider an EEOC charge and
other EEOC documentation because such documents are integral to the complaint as plaintiff necessarily
relies on these documents to satisfy the time limit requirements of the statutory scheme.” Williams v. 1199
Seiu United Healthcare Workers E., Civil Action No. WMN-12-72, 2012 U.S. Dist. LEXIS 98965, at *2
n.1 (D. Md. July 17, 2012) (citing Holowecki v, Fed. Express Corp., 440 F.3d 558, 565-66 (2nd Cir. 2006)).
Given this authority and the fact that both Plaintiff and Rex have attached the same EEOC ri ght-to-sue letter
to their papers [DE-29-5], the court concludes that it is properly considered at this stage.

As Rex argues, because the right-to-sue letter was mailed on August 31, 2020, and the complaint
does not allege when she received the letter, there is a rebuttable presumption that Plaintiff received it on
September 3, 2020. Nguyen, 1999 U.S. App. LEXIS 17978 at *7-9. In rebuttal, however, Plaintiff claims
that she did not receive the letter until September 6, 2020, and attaches the September 8, 2020 email in
which she appears to have told her lawyer the same. [DE-29-2 at 16] Presuming that it is authentic,
Plaintiff's September 8, 2020 email tends to show that Plaintiff told someone that she received the right-to-
sue letter on September 6, 2020 at a time when, by virtue of the months remaining on her limitations period,
she had no reason to lie about that fact. The email therefore could be evidence sufficient to overcome the

Nguyen presumption. 1999 U.S. App. LEXIS 17978 at *8.

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 5 of 22
Rex argues that Plaintiffs allegation of the September 6, 2020 receipt date and invocation of
extrinsic evidence within her opposition brief comprise an improper attempt to amend her pleading with
her brief. [DE-31 at 1-2] And it is true that a ruling based upon Plaintiff's proffered evidence at this stage
would amount to an improper Rule 56 summary-judgment ruling. See Fed. R. Civ. P. 12(d); Zak, supra,

But Rex asks the court to dismiss a pro se litigant’s pleading for failure to allege the factual specifics
regarding her purported compliance with Title VII and the ADA’s administrative regimes. The court’s
independent research uncovered an opinion in which another district court in this circuit denied a motion to
dismiss a represented plaintiffs complaint when it was attacked at the pleading stage for failure to plead
facts tending to show compliance with Title VII and the ADA’s administrative regimes. See Brown v. City
of Balt. DOT, Civil No. RDB 08-2549, 2009 U.S. Dist. LEXIS 153667, at *6-7 (D. Md. May 5, 2009)
(denying motion to dismiss Title VII and ADA claims for failure to allege the date the right-to-sue letter
was mailed or received). Rather than dismiss the complaint, the Brown court granted the plaintiff leave to
amend his complaint to plead facts demonstrating compliance, and deferred adjudication of the timeliness
issue until the parties could conduct discovery of the relevant facts and the plaintiff could file supporting
affidavits. Id. And in Beaudett v. City of Hampton, 775 F.2d 1274 (4th Cir. 1985), the Fourth Circuit
recognized that pro se litigants have an “untutored hand requiring special judicial solicitude” and said that
pro se “litigants with meritorious claims should not be tripped up in court on technical niceties.” Id. at
1277-78. Beaudett therefore makes clear that pro se litigants should not be held to a higher standard than
parties represented by counsel, like the plaintiff in Brown.

Accordingly, the court follows Brown and Beaudett in concluding that dismissing Plaintiff's
complaint for failure to allege the specifics of her alleged timeliness is not warranted at this juncture, and
rejects Rex’s Rule 12(b)(6) timeliness argument. Plaintiff will be granted leave to file an amended

complaint alleging the specifics of how she complied with Title VII and the ADA’s administrative
6

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 6 of 22
requirements, including the date that she received the right-to-sue letter, as well as to file affidavits in
support. See Fed. R. Civ. P. 15(a)(2). If, following discovery, Rex wishes to raise the timeliness issue in a
motion for summary judgment or at trial, the issue will be adjudicated at that time.

c. Count One/Title VI discrimination by failure to investigate

Plaintiff's first claim for relief alleges that Rex violated Title VII’s antidiscrimination provision,
42 U.S.C. § 2000e-2(a), by its “failure to investigate allegations of discrimination[.]” [DE-1 4] 85-89]

“Absent direct evidence, the elements of a prima facie case of discrimination under Title VII are:
(1) membership in a protected class; (2) satisfactory job performance; (3) adverse employment action; and
(4) different treatment from similarly situated employees outside the protected class.” Coleman v. Md.
Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010). “[W]hile a plaintiff is not required to plead facts that
constitute a prima facie case in order to survive a motion to dismiss . . . factual allegations must be enough
to raise a right to relief above the speculative level” within the meaning of Twombly. Id. (internal quotation
marks and brackets omitted) (citing Twombly, 550 U.S. at 555 and Swierkiewicz v. Sorema N.A., 534 U.S.
506, 510-15 (2002)).

Rex argues that Count One must be dismissed because a failure to investigate is not “adverse
employment action” within the meaning of Title VII’s antidiscrimination provision. [DE-23 at 7-8] For
purposes of 42 U.S.C. § 2000e-2(a), “[ajn adverse employment action is a discriminatory act that adversely
affects the terms, conditions, or benefits of the plaintiffs employment.” Holland v. Wash. Homes, Ine.,
487 F.3d 208, 219 (4th Cir. 2007) (internal quotation marks, brackets, and citations omitted). Rex invokes
authority from this circuit holding that a 42 U.S.C. § 2000e-2(a) claim based upon an allegation that an
employer discriminatorily failed to investigate a plaintiff's complaints must be dismissed because a failure
to investigate does not constitute “adverse employment action” that tangibly affects the plaintiffs

employment. [see DE-7-8 (citing, e.g., Westmoreland v. Prince George’s Cnty., 876 F. Supp. 2d 594, 605
7

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 7 of 22
(D. Md. 2012) (rejecting argument that “an employer’s failure to investigate an alleged leak of purportedly
private information constitutes an adverse employment action” because “a ‘failure’ of this sort does not
tangibly affect the conditions of an employee’s employment”), and Burke v. CHS Middle E., LLC, No. 1:18-
cv-01605-LO-JFA, 2019 U.S, Dist. LEXIS 19189, at *7-8 (E.D. Va. Feb. 4, 2019) (“failure to investigate
and respond to discrimination complaints does not constitute ‘adverse action’”). Plaintiff does not respond
with any countervailing authority within her opposition brief, and the court’s independent research has
uncovered other authority that supports Rex’s argument. See Fincher v. Depository Tr. & Clearing Corp.,
604 F.3d 712, 721 (2d Cir. 2010) (in retaliation context, “[a]n employee whose complaint is not investigated
cannot be said to have thereby suffered a punishment for bringing that same complaint: Her situation in the
wake of her having made the complaint is the same as it would have been had she not brought the complaint
or had the complaint been investigated but denied for good reason or for none at all”); Daniels v. UPS, 701
F.3d 620, 640 (10th Cir. 2012) (in retaliation context, “a failure to investigate a complaint, unless it leads
to demonstrable harm, leaves an employee no worse off than before the complaint was filed” (citing
Fincher)); Ray v. Int'l Paper Co., 909 F.3d 661, 670 (4th Cir. 2018) (noting that the “standard for
establishing an adverse employment action under Title VII’s antiretaliation provision is more expansive
than the standard for demonstrating a tangible employment action under the statute’s antidiscrimination
provisions[.]” (citing Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006)).? The court therefore

concludes that Count One fails to state a claim and must be dismissed pursuant to Rule 12(b)(6).?

 

* See infra Section II(e) (discussing different standards for “adverse employment action”).

> Even were failure to investigate actionable under 42 U.S.C. § 2000e-2(a), Count One would fail for the same reasons
Count Two does discussed below in Section II(d), ie., for failing to properly exhaust administrative remedies by
timely filing an EEOC charge specifying the alleged failure to investigate. Plaintiff alleges that she made no
discrimination complaints after October 2018 [DE-1 { 63], but she did not file her EEOC charge until January 2020
[DE-23-1], and the EEOC charge is silent regarding any purported failure to investigate her complaints.

8

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 8 of 22
d. Count Two/Title VII hostile work environment

Plaintiff's second claim for relief alleges a violation of 42 U.S.C. § 2000e-2(a) because Rex “agents
and employees Lili [Willard] and Kelly [Urbonas]” harassed her because she is African-American and
thereby created a hostile work environment. [DE-1 {| 90-102; DE-30 at 4-5]

As mentioned above, a plaintiff may only bring a private cause of action alleging a violation of Title
VII if she has first properly pursued and exhausted her administrative remedies. See 42 U.S.C. § 2000-5
(Title VII procedures); Balas v. Huntington Ingalls Indus.,711 F.3d 401, 406 (4th Cir. 2013) (“An employee
seeking redress for discrimination cannot file suit until she has exhausted the administrative process.”). 42
U.S.C. § 2000e-5(e)(1) sets forth that, to initiate the administrative process, a would-be litigant “shall []
file[]” a charge with the EEOC specifying the alleged discrimination “within one hundred and eighty days
after the alleged unlawful employment practice occur[s]."* If a would-be litigant fails to file an EEOC
charge within 180 days after the alleged discrimination, a claim based upon that discrimination generally
may not be brought thereafter in federal court. See AMTRAK v. Morgan, 536 U.S. 101, 110 (2002) (“A
discrete retaliatory or discriminatory act ‘occurred’ on the day that it ‘happened.’ A party, therefore, must
file a charge within either 180 or 300 days of the date of the act or lose the ability to recover for it.”).

Rex argues that Count Two must be dismissed because no charge based upon Plaintiff's allegations
regarding a hostile work environment was timely filed with the EEOC. [DE-23 at 8-9] As discussed, the
court may consider EEOC documentation at this stage, Williams, 2012 U.S. Dist. LEXIS 98965 at *2 n.1,

and Rex has attached Plaintiff's January 9, 2020 EEOC charge to its initial brief. [DE-23-1] Accordingly,

 

* Where “the person aggrieved has initially instituted proceedings with a State or local agency with authority to grant
or seek relief from such practice or to institute criminal proceedings with respect thereto[,]” the charge-filing period
is 300 days after the alleged unlawful employment practice occurs or 30 days after receiving notice of the termination
of such proceedings. 42 U.S.C. § 2000e-5(e)(1). Plaintiff has not alleged that she has instituted any such proceedings
elsewhere, so the 180-day period governs her case.

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 9 of 22
the relevant discriminatory acts must have taken place within the 180 days prior to the EEOC charge, i.e.,
on or after July 13, 2019, or else Title VII claims based upon those discriminatory acts fail as a matter of
law. AMTRAK, supra.

Rex argues that neither Willard nor Urbonas are alleged to have harassed Plaintiff after Plaintiff
allegedly reported Urbonas to her supervisors in October 2018. [DE-23 at 9] Plaintiff does not direct the
court’s attention to any allegations regarding post-October 2018 harassment by Willard or Urbonas within
her opposition brief, and the complaint itself alleges that after October 2018 she “did not make any
subsequent complaints about Ms. Urbonas or any other employee regarding ‘harassment’ or any other
disparaging remarks.” [DE-1 § 63] Because all of the allegations relevant to Plaintiffs hostile-work-
environment claim predate the July 13, 2019 cutoff date, the court concludes that Plaintiff did not properly
exhaust her administrative remedies as to that claim, and that Count Two must accordingly be dismissed
pursuant to Rule 12(b)(6). See Fort Bend Cnty. v. Davis, 139 S. Ct. 1843, 1850 (2019) (holding that 42
U.S.C. § 2000e-5’s charge-filing requirement is not jurisdictional).

é. Count Three/Title VII retaliation

Plaintiff's third claim for relief alleges that Rex violated Title VII’s antiretaliation provision, 42
U.S.C. § 2000e-3(a), because “Plaintiff made informal and formal complaints” and Rex’s “agents and
employees took materially adverse actions against Plaintiff, including, but not limited to, issuing
disciplinary actions, action plans, false threats of poor performance in action plans, [and] failing to
investigate Plaintiffs [sic] complaints” as a result. [DE-1 {J 103-07]

“The elements of a prima facie retaliation claim under Title VII are: (1) engagement in a protected
activity; (2) adverse employment action; and (3) a causal link between the protected activity and the

employment action.” Coleman, 626 F.3d at 190.

10

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 10 of 22
Rex argues that Count Three must be dismissed because: (1) no alleged actions by Rex’s agents or
employees constitute “adverse employment action” within the meaning of Title VII’s antiretaliation
provision; and (2) Plaintiff has not sufficiently alleged that such actions were caused by Plaintiff's
complaints. [DE-23 at 9-11]

First, Plaintiff's allegation regarding “false threats of poor performance in action plans” is not
supported by any alleged factual detail allowing the court (or Rex) to respond to it, meaning that it is
implausible. See Francis, 588 F.3d at 193 (“‘naked assertions’ of wrongdoing necessitate some ‘factual
enhancement’ within the complaint to cross ‘the line between possibility and plausibility of entitlement to
relief.’” (quoting Twombly, 550 U.S. at 557)).

Second, as discussed above, an employer’s failure to investigate its employee’s discrimination
complaints does not constitute “adverse employment action” for purposes of Title VII’s antidiscrimination
provision. See supra Section III(c). And while as discussed below, the “standard for establishing an adverse
employment action under Title VII’s antiretaliation provision is more expansive than the standard for
demonstrating a tangible employment action under the statute’s antidiscrimination provisions[,]” Ray, 909
F.3d at 670, other circuit courts have held that a failure to investigate can only be actionable under Title
VII’s antiretaliation provision if the failure is allegedly “in retaliation for some separate, protected act by
the plaintiff.” Fincher, 604 F.3d at 721-22. Put another way, a failure to investigate cannot qualify as 42
U.S.C. § 2000e-3(a) retaliation where the purported protected activity allegedly causing the retaliation is
the complaint which was not investigated. Because Plaintiff has not alleged any separate protected activity
that caused Rex to fail to investigate her complaints, Plaintiff's allegations regarding Rex’s purported failure
to investigate her discrimination complaints fails to state a claim for Title VII retaliation.

That leaves the “disciplinary actions” and “action plans[,]” which appear to concern the same

alleged activity. [see DE-1 {| 73-75 (complaint’s only details regarding disciplinary action and action
11

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 11 of 22
plans alleged together); DE-30 at 9 (only mention of either terms: “Plaintiff allege [sic] she was given a
Disciplinary action, and action plans that stated she is to report to work 5 days a week for 30 days”)]
Rex invokes a Fifth Circuit opinion, Welsh v. Fort Bend Indep. Sch. Dist., 941 F.3d 818 (5th Cir.

2019), in which that court said that “{aJn employer’s decision to place an employee on a performance
improvement plan is not an adverse employment action.” Jd. at 824. And the court agrees that Plaintiff's
alleged action plan is fairly characterized as a performance-improvement plan. [see DE-1 4 72-73
(alleging that Plaintiffs supervisor put her on the action plan because, inter alia, she was not “completing
... performance goals”)] But the above-quoted language from Welsh came within a section of the opinion
in which the panel was discussing a “discrimination claim”—i.e., a claim brought under 42 U.S.C. § 2000e-
2. Id. at 823; see James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 375 n2 (4th Cir. 2004)
(distinguishing “the anti-retaliation provision of Title VII, [] 42 U.S.C. § 2000e-3,” from “the employment
discrimination provision in 42 U.S.C. § 2000e-2”). Later in the opinion, the Welsh panel noted that the
definition of “adverse employment action” for purposes of “Title VII’s anti-retaliation provision” —.e., 42
US.C. § 2000ce-3, see James, supra—is different than the definition of “adverse employment action” for
purposes of a discrimination claim:

For purposes of Title VII’s anti-retaliation provision, the Supreme Court has held

that an adverse employment action is defined slightly more broadly than the term

is defined in the employment discrimination context. Specifically, a plaintiff

seeking to establish a retaliatory adverse employment action “must show that a

reasonable employee would have found the challenged action materially adverse,

which in this context means it well might have dissuaded a reasonable worker from
making or supporting a charge of discrimination.”

Id. at 827-28 (quoting Burlington, 548 U.S. at 67-68). The Welsh panel also expressly left open the
question of whether placing an employee on a performance-improvement plan could constitute “adverse
employment action” for purposes of a retaliation claim because it concluded that the plaintiff had failed to

establish the third element of causation. Jd. at 827-28 (“[E]ven if [placing the employee on the
12

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 12 of 22
performance-improvement plan] were a retaliatory adverse employment action (and we do not hold that it
is), the extended gap between the protected activity and the [performance-improvement plan] severs the
causal nexus between the two in the absence of evidence to the contrary.”). Rex also invokes the Sixth
Circuit’s decision in White v. Baxter Healthcare Corp., 533 F.3d 381 (6th Cir. 2008), but that is a retaliation
case, too. Rex’s reliance upon Welsh and White is therefore misguided.

The court has conducted its own independent research and has found no Fourth Circuit opinion
squarely addressing whether placing an employee on a performance-improvement plan like Plaintiff's
constitutes “adverse employment action” for purposes of a Title VII retaliation claim in circumstances like
these. The question facing the court is whether Plaintiff's action plan would have been found “materially
adverse” to a reasonable employee, i.e., whether the action plan was “harmful to the point that [it] could
well dissuade a reasonable worker from making or supporting a charge of discrimination.” Burlington, 548
USS. at 57; see Laird v, Fairfax Cnty., 978 F.3d 887, 893 (4th Cir. 2020) (noting that “the harm must be a
significant detriment, not relatively insubstantial or trivial” (internal quotation marks, emphasis, and
citations omitted)). Plaintiff alleges that the action plan, among other things, eliminated her ability to work
remotely when she had told Rex that she needed to “avoid night driving because she had night blindness[.]”
[DE-1 {| 68, 73-75] Because the court concludes that a reasonable worker with night blindness might be
dissuaded from raising a discrimination complaint if they knew that they might lose remote-working
privileges and thereafter have to risk driving blind as a result, the court concludes that the action plan is a
plausible allegation of an “adverse employment action” within the meaning of Burlington. See Walker v.
Md. Dep’t of Info. & Tech., Civil Action No. CCB-20-219, 2020 U.S. Dist. LEXIS 204142, at *14-15 (D.
Md. Nov. 2, 2020) (denying motion to dismiss Title VII retaliation claim: “At this stage, the court accepts

that it is plausible that the denial of telework is a materially adverse employment action capable of deterring

13

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 13 of 22
a reasonable employee from making a charge of discrimination.”). Rex’s first argument is accordingly
rejected.

Regarding causation, all but one of the cases invoked by Rex concern summary judgment, where
the question is whether the plaintiff has evidence tending to demonstrate a causal link between the protected
activity and the allegedly-retaliatory “adverse employment action.” E. g., Clark Cnty. Sch. Dist. v. Breeden,
532 U.S. 268, 273-74 (2001) (affirming summary judgment where plaintiff's only evidence of causation
was a 20-month gap between the activity and the employment action). At the motion-to-dismiss stage, by
contrast, the question is merely whether a causal link is plausible. Here, Plaintiff has alleged that she made
discrimination-based complaints in October 2018 and that the action plan was put into place in August
2019.5 While this 9~10-month gap strains the reasonableness of the inference that the action plan was
caused by the complaints, other courts have found longer gaps to be potentially actionable under Title VII,
albeit in different circumstances. See Templeton v. First Tenn. Bank, N.A., 424 F. App’x 249, 251 (4th Cir.
2011) (unpublished) (vacating district-court order granting motion to dismiss retaliation claim based upon
alleged “adverse employment action” that took place two years after the alleged protected activity because
“it is at least plausible that Defendants’ refusal to rehire [the plaintiff] in 2008 was causally-related to [the
plaintiff]’s previous harassment complaint”). Rex also mischaracterizes the lone pleading-stage case that
it invokes. [compare DE-23 at 11 (characterizing German v. Akal Sec., Inc., No. CCB-1 1-1242, 2011 U.S.
Dist. LEXIS 136470 (D. Md. Nov. 29, 2011) as “dismissing claim under Rule 12(b)(6) because four-month
gap was ‘too long to provide a causal link between the two actions””), with German, 2011 U.S. Dist. LEXIS

136470 at *18-19 (granting leave to amend retaliation claim because of unspecific pleading after noting

 

> While Plaintiff describes multiple “telecommuting agreements” within her opposition brief [DE-30 at 8], the
complaint only describes an action plan put in place in August 2019 [DE-1 {| 71-77]. Should Plaintiff wish to add
allegations regarding other action plans, she may move to amend her complaint under Federal Rule of Civil Procedure
15(a)(2).

14

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 14 of 22
that “[uJnless she can provide more specific facts or dates, German’s retaliation claim must also be
dismissed[,]” and noting that a “four-month gap may be too long to provide a causal link between” the
alleged protected activity and retaliation (emphasis added))] Because Rex does not invoke any case in
which a retaliation claim was dismissed at the pleading stage because the temporal proximity between the
alleged protected activity and retaliation was 9 months or fewer, the court concludes that it is at least
plausible that Plaintiff's alleged discrimination complaints were causally related to Rex’s purported
decision to put Plaintiff on the action plan, and rejects Rex’s temporal-proximity argument.
Because the court rejects both of Rex’s arguments in support of its motion to dismiss Plaintiff's
retaliation claim, Count Three will not be dismissed at this time.
f Count Four/ADA failure to accommodate
Plaintiff's fourth claim for relief alleges a violation of the ADA because: (1) Plaintiff had (a) Post-
Traumatic Stress Disorder (“PTSD”), (b) Episodic Mood Disorder (“EMD”), and (c) night blindness;
(2) Rex knew that Plaintiff had PTSD and EMD;° and (3) Plaintiff “was denied the opportunity to alter her
schedule to accommodate her education schedule, she was denied a work schedule that would accommodate
her PTSD and night blindness, [and] she was denied work from home privileges.” [DE-1 J] 103-08]
The Fourth Circuit has said:
[I]Jn order for a plaintiff to establish a prima facie case against his employer for
failure to accommodate under the ADA, the plaintiff must show!”!: (1) that he was

an individual who had a disability within the meaning of the statute; (2) that the
employer had notice of his disability; (3) that with reasonable accommodation he

 

° Count Four also incorporates by reference the prior paragraphs of the complaint, including Plaintiff’s allegation that
she told her supervisors at Rex that she needed to “avoid night driving because she had night blindness[.]” [DE-1

{ 68]

’ As with Title VII claims, a plaintiff need only plausibly allege the elements of a prima facie ADA claim in order to
withstand a Rule 12(b)(6) motion to dismiss. Wicomico Nursing Home v. Padilla, 910 F.3d 739, 751 (4th Cir. 2018)
(“Although plaintiffs need not prove their prima facie case at the pleading stage, they must allege facts sufficient to
state all the elements of their claim” (internal quotation marks, brackets, and citations omitted)).

15

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 15 of 22
could perform the essential functions of the position; and (4) that the employer
refused to make such accommodation.

Wirtes v. City of Newport News, 996 F.3d 234, 238-39 (4th Cir. 2021) (internal quotation marks and
citations omitted).

Rex argues that Count Four must be dismissed because: (1) Plaintiff's alleged conditions are not
qualifying disabilities under the ADA; and (2) the accommodations Plaintiff allegedly sought were not
reasonably necessary to facilitate her work. [DE-23 at 11-14]

The ADA sets forth that an individual has a “disability[,]” inter alia, if she has “a physical or mental
impairment that substantially limits one or more [of her] major life activities[.]” 42 U.S.C. § 12102(1)(A).
In order to properly allege a disability under the ADA, then, a plaintiff must allege: “(1) that he has a
physical or mental impairment, (2) that this impairment implicates at least one major life activity, and (3)
that the limitation is substantial.” Wicomico, 910 F.3d at 751 (quotation marks and citation omitted).

First of all, extraprofessional demands on an individual’s time, like Plaintiff's alleged “education
schedule[,]” are not disabilities within the meaning of the ADA, and do not themselves require an employer
to make any accommodations to an employee. And second, beyond a generalized allegation that she had
“symptoms” and sickness” at times [DE-1 68], Plaintiff pleads nothing whatsoever regarding how PTSD
and EMD affected her life or any of her major life activities, and the court is unable to reasonably infer any
substantial limit to a major life activity from such unspecific allegations. See Francis, 588 F.3d at 193
(“naked assertions’ of wrongdoing necessitate some ‘factual enhancement’ within the complaint to cross

‘the line between possibility and plausibility of entitlement to relief.’” (quoting Zwombly, 550 U.S. at 557)).

16

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 16 of 22
The court therefore agrees with Rex that these allegations fail to plausibly allege a disability within the
meaning of the ADA.

The court is unpersuaded, however, by Rex’s argument that Plaintiff's alleged night blindness
cannot qualify as a disability for ADA purposes as a matter of law. As a threshold matter, the court can
reasonably infer from Plaintiff's allegation that she told Rex that she needed to “avoid ni ght driving because
she had night blindness” [DE-1 § 68] that Plaintiff's night blindness is alleged to have substantially affected
her ability to see while driving at night and thereby to safely commute to or from her workplace. “[S]eeing”
is one of the major life activities expressly laid out by Congress within the ADA, 42 U.S.C. § 12102(2)(A),
and it is plausible that Plaintiff's purported night blindness amounts to a physical impairment that
substantially limits her ability to see. See Heiko v. Colombo Sav. Bank, F.S.B., 434 F.3d 249, 256 (4th Cir.
2006) (“the major life activity of seeing . . . is always substantially limited by blindness”). Moreover, as
noted by one of the cases invoked by Rex, even if driving is not itself a major life activity, “an inability to
drive may still create a disability if it impairs an activity separately recognized as a major life activity.”
Morey v. McDonald's Corp., Case No. 18 C 1137, 2020 U.S. Dist. LEXIS 87686, at *8 (N.D. Ill. May 19,
2020). “[W]orking” is another of the major life activities expressly laid out by Congress within the ADA,
42 U.S.C. § 12102(2)(A), and if Plaintiff can show that her night blindness impaired her ability to safely
commute to work, it could qualify as a disability for purposes of an ADA failure-to-accommodate claim.
Finally, as elsewhere within its briefing, the cases Rex cites in support of its argument concern summary
judgment. [DE-23 at 12-13] While Plaintiff will be required to develop evidence in discovery showing
that her purported night blindness qualifies as a disability within the meaning of the ADA, the court will
not conclude at this early stage that it cannot qualify as a matter of law. See Capobianco vy. City of N.Y.,
422 F.3d 47, 59-60 (2d Cir. 2005) (reversing grant of summary judgment to defendant because question of

whether plaintiffs night blindness qualified as a disability under the ADA required an “individualized
17

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 17 of 22
assessment” “on a case-by-case basis”). The court accordingly concludes that, by alleging her night
blindness, Plaintiff has plausibly alleged a disability within the meaning of the ADA.

Rex’s second argument—that Count Four fails because “Plaintiff does not plausibly allege that a
telework accommodation was necessary” [DE-23 at 13—14]—fails for two reasons. First, Wirtes does not
require an ADA claimant to plausibly allege that an accommodation was “necessary[.]” Wirtes requires an
ADA claimant to plausibly allege “that with reasonable accommodation he could perform the essential
functions of the position[.]” 996 F.3d at 239. In relevant part, federal regulations define “reasonable
accommodation” as “[m]odifications or adjustments to the work environment, or to the manner or
circumstances under which the position held . . . is customarily performed, that enable an individual with a
disability who is qualified to perform the essential functions of that position[.]” 29 C.F.R. §
1630.2(0)(1)(ii); see Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 580 (4th Cir. 2015) (“A
reasonable accommodation is one that ‘enables [a qualified] individual with a disability . . . to perform the
essential functions of [a] position.’” (quoting 29 C.F.R. § 1630.2(0)(1)(ii)). Plaintiff has alleged that: (1) in
December 2017 and October 2018, she requested that Rex accommodate her night blindness and
corresponding need to “avoid night driving”; and (2) prior to the August 2019 action plan, Rex
accommodated her by allowing her to work remotely for the better part of a year. [DE-1 {| 68—76] In light
of: (1) the fact that the court must draw all reasonable inferences in the plaintiff's favor when ruling on a
Rule 12(6)(6) motion, Hall, 846 F.3d at 765; and (2) the “special judicial solicitude” that the court must
accord pro se litigants, Beaudett, 775 F.2d at 1277-78, the court concludes that these contentions

collectively comprise a plausible allegation of a reasonable accommodation within the meaning of 29 C.F.R.

18

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 18 of 22
§ 1630.2(0)(1)(ii) and Jacobs, and that Plaintiff has therefore satisfied the third element of Wirtes.2 Rex’s
second argument is accordingly rejected, and Plaintiff will be given the opportunity to develop facts relevant
to her night-blindness-based ADA failure-to-accommodate theory in discovery.
g. Count Five/Title VII discrimination by wrongful termination

Plaintiffs fifth and final claim for relief alleges a violation of Title VII’s antidiscrimination
provision, 42 U.S.C. § 2000e-2(a), because Rex “[w]rongful[ly] [t]erminat[ed]” her by “for[cing] her to
resign[.]” [DE-1 {ff 109-10] Plaintiff alleges that “her employment was terminated based on her race, and
her actions to oppose discrimination.”? [DE-1 109] Plaintiff’s fifth claim therefore pleads another factual
basis for finding that Rex unlawfully discriminated against her within the meaning of Title VII.

As mentioned above, to plead a Title VII discrimination claim, a litigant must plausibly allege:
“(1) membership in a protected class; (2) satisfactory job performance; (3) adverse employment action; and
(4) different treatment from similarly situated employees outside the protected class.” Coleman, 626 F.3d
at 190. Rex argues that Count Five must be dismissed because: (1) Plaintiff has not alleged any “adverse

employment action” within the meaning of Title VII’s antidiscrimination provision; and (2) Plaintiff does

 

8 Even were necessity an element of Plaintiff’; ADA claim that needed to be pleaded, the court would be inclined to
rule that it has been pleaded by inference, since an accommodation would clearly be necessary where, without it, an
employee would be required to drive while unable to see the road. See Hall, 846 F.3d at 765 (court must draw all
reasonable inferences in the plaintiff's favor when ruling on a Rule 12(b)(6) motion).

° Count Five also alleges that Rex “fail[ed] to internally promote her, fail[ed] to investigate her complaints of
discrimination, created an sever [sic] and pervasive work environment, retaliated against her, and violated her rights
to accommodation for her disabilities” [DE-1 ] 109], but: (1) all of these allegations except Rex’s purported failure
to internally promote her are essentially duplicative of her other claims analyzed above, see supra Sections III(c)—
(f); and (2) despite the court’s best efforts, the court is unable to decipher Plaintiffs failure-to-internally-promote
theory, rendering that theory implausible. See [DE-1 7] 57, 59, 66 (Plaintiff alleging that she was promoted
internally)]; Beaudett, 775 F.2d at 1278 (“Principles requiring generous construction of pro se complaints are not,
however, without limits. ... District judges are not mind readers. Even in the case of pro se litigants, they cannot
be expected to construct full blown claims from sentence fragments[.]”).

19

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 19 of 22
not allege any similarly-situated employees outside of her protected class who were treated differently than
her. [DE-23 at 15-17]

Because she does not allege that she was fired from Rex, but that she voluntarily resigned, Plaintiff's
allegations regarding wrongful termination can only survive Rex’s Rule 12(b)(6) motion to dismiss if she
has plausibly alleged circumstances amounting to a constructive discharge. The Fourth Circuit has said
that a claim for constructive discharge under Title VII has two elements: “First, a plaintiff must show that
his working conditions became so intolerable that a reasonable person in the employee’s position would
have felt compelled to resign. Second, a plaintiff must actually resign because of those conditions.” Perkins
v. Int'l Paper Co., 936 F.3d 196, 211-12 (4th Cir. 2019) (internal quotation marks and citations omitted).
Because Plaintiff has alleged that she resigned because of the action plan eliminating her remote-working
accommodation [DE-1 {| 73-76], the question is whether the plan created objectively-intolerable working
conditions.

The pleading threshold for intolerability is high: “intolerability is assessed by the objective standard
of whether a reasonable person . . . would have had no choice but to resign[,]” and “difficult or unpleasant
working conditions . . . without more, are not so intolerable as to compel a reasonable person to resign[.]”
Perkins, 936 F.3d at 212 (internal quotation marks and citations omitted). But drawing all reasonable
inferences in Plaintiff's favor as required at this stage, Hall, 846 F.3d at 765—and because Rex has not
directed the court’s attention to any authority holding otherwise—the court would be inclined to conclude
that Plaintiffs allegations regarding her night blindness render plausible her allegations that she was
constructively discharged by the action plan, because it is plausible that a reasonable person in Plaintiff's
position would feel that having to drive while unable to see creates such danger that they had no choice but

to resign to avoid the danger.

20

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 20 of 22
But Plaintiff's discrimination claim founders for lack of any allegations that similarly-situated
employees who were not African-American were treated differently, i.e., were allowed to continue to work
remotely when Plaintiff's action plan took away her ability to do so. The only allegation regarding a Rex
employee other than Plaintiff's supervisors that overlaps with the allegations concerning the circumstances
of Plaintiffs resignation is that Rex “took away [Plaintiff's] responsibilities of training employees and gave
them those responsibilities [sic] to white co-coworker [sic] Molly Hutchinson Moore[.]” [DE-1 J 69] But
other than her race, the only other information alleged within the complaint about Moore is that Moore was
“promoted in December 2018 timeframe to a Lead Coordinator Position, she received trained [sic] by
Defendants[.]” [DE-1 62] Because Plaintiff does not allege that Moore was allowed to work remotely
when she was not—indeed, because the complaint makes no allegations regarding any other Rex
employee’s ability to work remotely—Count Five fails to plausibly allege a 42 U.S.C. § 2000e-2(a) Title

VII constructive-discharge claim, and must be dismissed pursuant to Rule 12(b)(6).

21

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 21 of 22
IV. Conclusion

For the foregoing reasons, the court concludes that: (1) Defendants’ motion to dismiss all claims
brought against Defendants other than Rex is GRANTED; and, regarding the remaining claims brought
against Rex only, (2) Defendants’ motion to dismiss Counts One, Two, and Five is GRANTED;
(3) Defendants’ motion to dismiss Count Three is DENIED; and (4) Defendants’ motion to dismiss Count
Four is DENIED as to Plaintiff's night-blindness theory only and is otherwise GRANTED. Plaintiff is
GRANTED LEAVE to file an amended complaint alleging how she complied with Title VII and the ADA’s
administrative regimes, including the date that she received the right-to-sue letter, as well as to file affidavits

in support.

SOORDERED this the | 7 day of pus a 2021.

 

“Kael C(Naws T

RICHARD E. MYERS II
CHIEF UNITED STATES DISTRICT JUDGE

 

22

Case 5:20-cv-00652-M Document 34 Filed 08/16/21 Page 22 of 22
